EXHIBIT 10.7
WESTMORELAND COAL COMPANY
AMENDED 2007 EQUITY INCENTIVE PLAN FOR EMPLOYEES AND NON-EMPLOYEE DIRECTORS
1. Purpose
     The purpose of this 2007 Equity Incentive Plan for Employees and
Non-Employee Directors (the “Plan”) of Westmoreland Coal Company, a Delaware
corporation (the “Company”), is to advance the interests of the Company’s
stockholders by enhancing the Company’s ability to attract, retain and motivate
persons who are expected to make important contributions to the Company and by
providing such persons with equity ownership opportunities and performance-based
incentives that are intended to better align the interests of such persons with
those of the Company’s stockholders.
2. Eligibility
     All of the Company’s employees, officers and directors are eligible to be
granted options, stock appreciation rights, restricted stock, restricted stock
units and other stock-based awards (each, an “Award”) under the Plan. Each
person who receives an Award under the Plan is deemed a “Participant”.
     Except where the context otherwise requires, the term “Company” shall
include any of the Company’s present or future parent or subsidiary corporations
as defined in Sections 424(e) or (f) of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) and any other
business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”); provided,
however, that the term “Company” shall be limited to include only entities that
are eligible issuers of service recipient stock (as defined in Treas. Reg.
Section 1.409A-1(b)(5)(iii)(E)), or the applicable successor regulations for
Awards that would otherwise be subject to Section 409A, unless the Board of
Directors determines otherwise.
3. Administration and Delegation
     (a) Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may construe and interpret the terms
of the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.

 



--------------------------------------------------------------------------------



 



     (b) Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee.
4. Stock Available for Awards
     (a) Number of Shares. Subject to adjustment under Section 10, Awards may be
made under the Plan for up to 700,000 shares of common stock, $2.50 par value
per share, of the Company (the “Common Stock”). If any Award expires; is
terminated, surrendered or canceled without having been fully exercised; is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right); is settled in cash or
otherwise results in any Common Stock not being issued, the unused Common Stock
covered by such Award shall again be available for the grant of Awards under the
Plan. Further, shares of Common Stock tendered to the Company by a Participant
to exercise an Award shall be added to the number of shares of Common Stock
available for the grant of Awards under the Plan. However, in the case of
Incentive Stock Options (as hereinafter defined), the foregoing provisions shall
be subject to any limitations under the Code. Shares issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares.
     (b) Section 162(m) Per-Participant Limit. The maximum number of shares of
Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 200,000 per calendar year. For purposes of the foregoing
limit, the combination of an Option in tandem with a SAR (as each is hereafter
defined) shall be treated as a single Award. The per-Participant limit described
in this Section 4(b) shall be construed and applied consistently with Section
162(m) of the Code or any successor provision thereto, and the regulations
thereunder (“Section 162(m)”).
     (c) Substitute Awards. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a), except as may be required by reason of
Section 422 and related provisions of the Code.
5. Stock Options
     (a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option.”

- 2 -



--------------------------------------------------------------------------------



 



     (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Westmoreland Coal Company,
any of Westmoreland Coal Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Code, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code. The Company shall have no liability
to a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board, including without limitation the conversion of an
Incentive Stock Option to a Nonstatutory Stock Option.
     (c) Exercise Price; Fair Market Value.
          (1) The Board shall establish the exercise price of each Option and
specify such exercise price in the applicable option agreement. The exercise
price shall be not less than 100% of the Fair Market Value (as defined below) of
a share of Common Stock on the date the Option is granted; provided that if the
Board approves the grant of an Option with an exercise price to be determined on
a future date, the exercise price shall be not less than 100% of the Fair Market
Value of a share of Common Stock on such future date.
          (2) The “Fair Market Value” of a share of Common Stock for purposes of
the Plan shall be determined as follows:
     (A) if the Common Stock trades on a national securities exchange, the
closing sale price (for the primary trading session) in the principal U.S.
market for the Common Stock on the date of grant; or
     (B) if the Common Stock does not trade on any such exchange, the average of
the closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or
     (C) if the Common Stock is not publicly traded, the Board will determine
the Fair Market Value for purposes of the Plan using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals) in a manner consistent with the valuation principles under
Section 409A of the Code, except as the Board or Committee may expressly
determine otherwise; or
     (D) for any date that is not a trading day, the Fair Market Value of a
share of Common Stock for such date will be determined by using the closing sale
price or average of the closing bid and asked prices, as appropriate, for the
immediately preceding trading day and with the timing in the formulas above
adjusted accordingly.
The Board may substitute a particular time of day or other measure of “closing
sale price” or “closing bid and asked prices” if appropriate because of exchange
or market procedures or can, in its sole discretion, use weighted averages
either on a daily basis or such longer period as

- 3 -



--------------------------------------------------------------------------------



 



complies with Section 409A of the Code. The Board has sole discretion to
determine the Fair Market Value for purposes of this Plan, and all Awards are
conditioned on the Participants’ agreement that the Board’s determination is
conclusive and binding even though others might make a different determination.
     (d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement, provided, however, that no Option will be granted for a term
in excess of 10 years.
     (e) Exercise of Option. Options may be exercised by delivery to the Company
of a written notice of exercise signed by the proper person or by any other form
of notice (including electronic notice) approved by the Board, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise either as soon as practicable or,
subject to such conditions as the Board shall specify, on a deferred basis (with
the Company’s obligation to be evidenced by an instrument providing for future
delivery of the deferred shares at the time or times specified by the Board).
     (f) Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
          (1) in cash or by check, payable to the order of the Company;
          (2) except as may otherwise be provided in the applicable option
agreement, by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
          (3) to the extent provided for in the applicable option agreement or
approved by the Board, in its sole discretion, by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued at their Fair Market Value, provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board in its discretion and (iii) such
Common Stock is not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements;
          (4) to the extent provided for in the applicable Nonstatutory Stock
Option agreement or approved by the Board in its sole discretion, by delivery of
a notice of “net exercise” to the Company, as a result of which the Participant
would receive (A) the number of shares of Common Stock underlying the Option so
exercised reduced by (B) the number of shares of Common Stock equal to the
aggregate exercise price of the Option divided by the Fair Market Value on the
date of exercise;
          (5) to the extent provided for in the applicable Incentive Stock
Option agreement or approved by the Board in its sole discretion, by delivery of
a notice of “net exercise” to the Company, as a result of which the Participant
would receive the number of

- 4 -



--------------------------------------------------------------------------------



 



shares of Common Stock underlying the Option so exercised reduced by the number
of shares of Common Stock equal to the aggregate exercise price of the Option
divided by the Fair Market Value on the date of exercise; provided, however,
that such provision shall only be operative in an Incentive Stock Option
agreement to the extent that the inclusion of the provision will not cause the
Option to fail to qualify as an Incentive Stock Option under the applicable Code
rules;
          (6) payment of such other lawful consideration as the Board may
determine; or
          (7) by any combination of the above permitted forms of payment.
     (g) Limitation on Repricing. Unless such action is approved by the
Company’s stockholders: (i) no outstanding Option granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option (other than
adjustments pursuant to Section 10) and (2) the Board may not cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan covering the same or a different
number of shares of Common Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled option.
6. Director Awards.
     (a) Initial Grant. Upon the commencement of service on the Board by any
individual who is not then an employee of the Company or any subsidiary of the
Company, the Company shall grant to such person an Award with a value determined
in a manner deemed appropriate by the Board, which may include a value
determined using Black-Scholes modeling, equal to $60,000.
     (b) Annual Grant. On the date of each annual meeting of stockholders of the
Company, the Company shall grant to each member of the Board of Directors of the
Company who is both serving as a director of the Company immediately prior to
and immediately following such annual meeting and who is not then an employee of
the Company or any of its subsidiaries, an Award with a value determined in a
manner deemed appropriate by the Board, which may include a value determined
using Black-Scholes modeling, equal to $30,000; provided, however, that a
director shall not be eligible to receive an Award under this Section 6(b) until
such director has served on the Board for at least seven months.
     (c) Grant or Base Price. The grant or base price or exercise price of an
Award granted under this Section 6 shall not be less than 100% of the Fair
Market Value per share of Common Stock on the date of grant of the Award.
     (d) Terms of Director Awards.
          (1) Subject to clauses (2) and (3) below, Awards granted under this
Section 6 shall vest according to the Schedule specified in the Award.

- 5 -



--------------------------------------------------------------------------------



 



          (2) Upon the occurrence of a Reorganization Event or a Change in
Control Event (as such terms are defined below), Awards made to directors shall
be treated in accordance with Sections 10(b) and 10(c).
          (3) If a Participant’s service as a director terminates for any reason
other than a Reorganization Event or a Change in Control Event, and if the
Participant has served as a director for three years or more, then such
Participant’s Awards shall vest and become fully exercisable on the date such
Participant ceases to be a director. If a Participant’s service as a director
terminates for any reason other than a Reorganization Event or a Change in
Control Event, and such Participant has served as a director for less than three
years, then all of the Participant’s unvested Awards shall expire on the date
such Participant ceases to be a director; provided, however, that the Board may
in its sole discretion provide for the vesting of any unvested Award if the
Participant’s service as a director terminates by reason of death or disability.
          (4) Awards granted under this Section 6 shall expire at the time
specified in the relevant Award, which in the case of Options shall be the
earlier of 10 years from the date of grant or three months following cessation
of Board service.
          (5) Awards shall contain such other terms and conditions as the Board
shall determine.
     (e) Board Discretion. This Plan is not intended to limit the Board’s
ability to revise the incentive compensation payable to the directors, and the
Board retains the specific authority to from time to time increase or decrease
the dollar values specified in Section 6(a) and Section 6(b) and to amend the
terms of director Awards as set forth in Section 6(d).
7. Stock Appreciation Rights.
     (a) General. The Board may grant Awards consisting of a stock appreciation
right (“SAR”) entitling the holder, upon exercise, to receive an amount of
Common Stock or cash or a combination thereof (such form to be determined by the
Board) determined in whole or in part by reference to appreciation, from and
after the date of grant, in the Fair Market Value of a share of Common Stock.
The date as of which such appreciation or other measure is determined shall be
the exercise date.
     (b) Grants. SARs may be granted in tandem with, or independently of,
Options granted under the Plan.
     (c) Grant or Base Price. The grant or base price or exercise price of an
SAR shall not be less than 100% of the Fair Market Value per share of Common
Stock on the date of grant of the SAR; provided that if the Board approves the
grant of an SAR with an exercise price to be determined on a future date, the
exercise price shall be not less than 100% of the Fair Market Value of a share
of Common Stock on such future date.
     (d) Term. The term of an SAR shall not be more than 10 years from the date
of grant.

- 6 -



--------------------------------------------------------------------------------



 



     (e) Exercise. SARs may be exercised by delivery to the Company of a written
notice of exercise signed by the proper person or by any other form of notice
(including electronic notice) approved by the Board, together with any other
documents required by the Board.
8. Restricted Stock; Restricted Stock Units.
     (a) General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock to be delivered at the time such
shares of Common Stock vest (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).
     (b) Terms and Conditions. The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for vesting and
repurchase (or forfeiture) and the issue price, if any.
     (c) Additional Provisions Relating to Restricted Stock.
          (1) Dividends. Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. If any such dividends or distributions are paid
in shares, or consist of a dividend or distribution to holders of Common Stock
other than an ordinary cash dividend, the shares, cash or other property will be
subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid. Each dividend
payment will be made no later than the end of the calendar year in which the
dividends are paid to shareholders of that class of stock or, if later, the 15th
day of the third month following the date the dividends are paid to shareholders
of that class of stock.
          (2) Stock Certificates. The Company may require that any stock
certificates issued in respect of shares of Restricted Stock shall be deposited
in escrow by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to the beneficiary designated, in a manner determined by
the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death (the “Designated
Beneficiary”). In the absence of an effective designation by a Participant,
“Designated Beneficiary” shall mean the Participant’s estate.
     (d) Additional Provisions Relating to Restricted Stock Units.
          (1) Settlement. Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each Restricted Stock Unit, the
Participant shall be entitled to receive from the Company one share of Common
Stock or an amount of cash equal to the Fair

- 7 -



--------------------------------------------------------------------------------



 



Market Value of one share of Common Stock, as provided in the applicable Award
agreement. The Board may, in its discretion, provide that settlement of
Restricted Stock Units shall be deferred in a manner consistent with
Section 409A, on a mandatory basis or at the election of the Participant.
          (2) Voting Rights. A Participant shall have no voting rights with
respect to any Restricted Stock Units.
          (3) Dividend Equivalents. To the extent provided by the Board, in its
sole discretion, a grant of Restricted Stock Units may provide Participants with
the right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”). Dividend Equivalents may be paid currently or credited
to an account for the Participants, may be settled in cash and/or shares of
Common Stock and may be subject to the same restrictions on transfer and
forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.
9. Other Stock-Based Awards.
     Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future. Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may be paid in shares of Common Stock or cash, as the Board shall
determine. Subject to the provisions of the Plan, the Board shall determine the
terms and conditions of each Other Stock-Based Award, including any purchase
price applicable thereto.
10. Adjustments for Changes in Common Stock and Certain Other Events.
     (a) Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under this Plan, (ii) the sub-limit set forth in Section 4(b), (iii) the number
and class of securities and exercise price per share of each outstanding Option,
(iv) the share- and per-share provisions and the grant or base price of each
outstanding SAR, (v) the number of shares subject to and the repurchase price
per share subject to each outstanding Restricted Stock Award, (vi) the share-
and per-share-related provisions and the purchase price, if any, of each
outstanding Other Stock-Based Award, and (vii) the terms and conditions of each
Award issuable under Section 6, shall be equitably adjusted by the Company (or
substituted Awards may be made, if applicable) in the manner determined by the
Board. Without limiting the generality of the foregoing, in the event the
Company effects a split of the Common Stock by means of a stock dividend and the
exercise price of and the number of shares subject to an outstanding Option are
adjusted as of the

- 8 -



--------------------------------------------------------------------------------



 



date of the distribution of the dividend (rather than as of the record date for
such dividend), then an optionee who exercises an Option between the record date
and the distribution date for such stock dividend shall be entitled to receive,
on the distribution date, the stock dividend with respect to the shares of
Common Stock acquired upon such Option exercise, notwithstanding the fact that
such shares were not outstanding as of the close of business on the record date
for such stock dividend.
     (b) Reorganization Events.
          (1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.
          (2) Consequences of a Reorganization Event on Awards Other than
Restricted Stock Awards. In connection with a Reorganization Event, the Board
may take any one or more of the following actions as to all or any (or any
portion of) outstanding Awards other than Restricted Stock Awards on such terms
as the Board determines: (i) provide that Awards shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Options or other
unexercised Awards will terminate immediately prior to the consummation of such
Reorganization Event unless exercised by the Participant within a specified
period following the date of such notice, (iii) provide that outstanding Awards
shall become exercisable, realizable, or deliverable, or restrictions applicable
to an Award shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to a Participant equal
to the excess, if any, of (A) the Acquisition Price times the number of shares
of Common Stock subject to the Participant’s Options or other Awards (to the
extent the exercise price does not exceed the Acquisition Price) over (B) the
aggregate exercise price of all such outstanding Options or other Awards and any
applicable tax withholdings, in exchange for the termination of such Options or
other Awards, (v) provide that, in connection with a liquidation or dissolution
of the Company, Awards shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise price thereof and any applicable
tax withholdings) and (vi) any combination of the foregoing. In taking any of
the actions permitted under this Section 10(b), the Board shall not be obligated
by the Plan to treat all Awards, or all Awards of the same type, identically.
          For purposes of clause (i) above, an Option shall be considered
assumed if, following consummation of the Reorganization Event, the Option
confers the right to purchase, for each share of Common Stock subject to the
Option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a

- 9 -



--------------------------------------------------------------------------------



 



majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
Options to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in value (as determined by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.
          (3) Consequences of a Reorganization Event on Restricted Stock Awards.
Upon the occurrence of a Reorganization Event other than a liquidation or
dissolution of the Company, the repurchase and other rights of the Company under
each outstanding Restricted Stock Award shall inure to the benefit of the
Company’s successor and shall, unless the Board determines otherwise, apply to
the cash, securities or other property which the Common Stock was converted into
or exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock Award
or any other agreement between a Participant and the Company, all restrictions
and conditions on all Restricted Stock Awards then outstanding shall
automatically be deemed terminated or satisfied.
     (c) Change in Control Events.
          (1) Definition. A “Change in Control Event” shall mean:
     (A) (I) except as provided in clause (A)(II) below, the acquisition by an
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 20% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change in Control Event: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iii) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (C) of this definition; and provided,
further, that

- 10 -



--------------------------------------------------------------------------------



 



if any person beneficially owns 20% or more of the Outstanding Company Common
Stock or the Outstanding Company Voting Securities, but notwithstanding such
ownership, a Change in Control Event has not occurred because the Person’s
acquisition of all or a portion of such Person’s shares is or was an acquisition
described in clause (i) of the preceding proviso, then the acquisition by that
Person of any additional shares of Common Stock other than pursuant to a stock
split, stock dividend, or other similar event shall constitute a Change in
Control Event; or (II) notwithstanding the foregoing clause (A)(I), the
acquisition of 20% or more of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities shall not be a Change of Control Event if
the Person acquiring such interest in the Company’s outstanding securities does
not thereby become an “Acquiring Person” under the terms of the Rights Agreement
(defined below) in effect on the date of the shareholder approval of this Plan;
provided, however, that if such Person would become an “Acquiring Person” under
the terms of the Rights Agreement upon the acquisition of a specified percentage
of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities greater than 20% (the “Modified Ownership Threshold”), then it shall
be a Change of Control Event under this Plan if such Person acquires a
beneficial interest in the Outstanding Company Common Stock or the Outstanding
Company Voting Securities at or above the Modified Ownership Threshold, thereby
making such Person an “Acquiring Person” under the terms of the Rights
Agreement. The “Rights Agreement” referred to in this clause (A)(II) means the
Amended and Restated Rights Agreement, dated as of February 7, 2003, between the
Company and Computershare Trust Company, N.A. (formerly known as EquiServe Trust
Company, N.A.), as rights agent, as amended by the First Amendment to the
Amended and Restated Rights Agreement, dated as of May 2, 2007.
     (B) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
pursuant to the terms of the Standby Purchase Agreement, dated as of May 2, 2007
between the Company and Tontine Capital Partners, L.P. or (z) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
     (C) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other

- 11 -



--------------------------------------------------------------------------------



 



disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 20% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or
     (D) the liquidation or dissolution of the Company.
          (2) Effect on Options. Notwithstanding the provisions of Section 10(b)
and irrespective of whether such an event is also a Reorganization Event,
effective immediately prior to a Change in Control Event, except to the extent
specifically provided to the contrary in the instrument evidencing any Option or
any other agreement between a Participant and the Company. Upon the occurrence
of a Change of Control Event, unless specifically provided to the contrary in
the instrument evidencing any Award or any other agreement between a participant
and the Company, unvested options granted to an employee or a director of the
Company will automatically become vested or exercisable upon a Change of Control
Event if such employee is Terminated within 12 months following such Change of
Control or the director is removed from the Board within 12 months of the Change
of Control, or, if a regular meeting of shareholders occurs within 12 months of
the Change of Control, such director is not nominated for re-election at such
meeting after he or she expresses a desire to be so nominated. For purposes of
the foregoing, “Terminated” means involuntary dismissal or a material change in
the employee’s level of total compensation or a material change in his or her
level of responsibility which, in either such case, causes the employee to
voluntarily terminate his or her employment.
          (3) Effect on Restricted Stock Awards. Notwithstanding the provisions
of Section 10(b) and irrespective of whether such an event is also a
Reorganization Event, effective immediately prior to a Change in Control Event,
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement

- 12 -



--------------------------------------------------------------------------------



 



between a Participant and the Company, all restrictions and conditions on all
Restricted Stock Awards then-outstanding shall automatically be deemed
terminated or satisfied.
          (4) Effect on SARs and Other Stock-Based Awards. Upon the occurrence
of a Change of Control Event, unless specifically provided to the contrary in
the instrument evidencing any Award or any other agreement between a participant
and the Company, unvested SARs granted to an employee or a director of the
Company will automatically become vested or exercisable upon a Change of Control
Event if such employee is Terminated within 12 months following such Change of
Control or the director is removed from the Board within 12 months of the Change
of Control, or, if a regular meeting of shareholders occurs within 12 months of
the Change of Control, such director is not nominated for re-election at such
meeting after he or she expresses a desire to be so nominated. For purposes of
the foregoing, “Terminated” means involuntary dismissal or a material change in
the employee’s level of total compensation or a material change in his or her
level of responsibility which, in either such case, causes the employee to
voluntarily terminate his or her employment.
          The Board may specify in an Award at the time of the grant the effect
of a Change in Control Event on any Other Stock-Based Award.
11. General Provisions Applicable to Awards
     (a) Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant; provided,
however, that the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.
     (b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Such written instrument
may be in the form of an agreement signed by the Company and the Participant or
a written confirming memorandum to the Participant from the Company. Each Award
may contain terms and conditions in addition to those set forth in the Plan.
     (c) Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

- 13 -



--------------------------------------------------------------------------------



 



     (d) Termination of Status. The Board shall determine the effect on an Award
of the disability, death, termination of employment, authorized leave of absence
or other change in the employment or other status of a Participant and the
extent to which, and the period during which, the Participant, or the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary, may exercise rights under the Award.
     (e) Withholding. The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
before the Company will deliver stock certificates or otherwise recognize
ownership of Common Stock under an Award. The Company may decide to satisfy the
withholding obligations through additional withholding on salary or wages. If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise or release from forfeiture of an Award or, if the
Company so requires, at the same time as is payment of the exercise price unless
the Company determines otherwise. If provided for in an Award or approved by the
Board in its sole discretion, a Participant may satisfy such tax obligations in
whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). Shares surrendered to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.
     (f) Amendment of Award. Subject to Section 5(g), the Board may amend,
modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or realization, and converting an Incentive Stock Option to
a Nonstatutory Stock Option, provided that the Participant’s consent to such
action shall be required unless (i) the Board determines that the action, taking
into account any related action, would not materially and adversely affect the
Participant’s rights under the Plan or (ii) the change is permitted under
Section 10 hereof.
     (g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
     (h) Acceleration. The Board may at any time provide that any Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.

- 14 -



--------------------------------------------------------------------------------



 



     (i) Performance Awards.
          (1) Grants. Restricted Stock Awards and Other Stock-Based Awards under
the Plan may be made subject to the achievement of performance goals pursuant to
this Section 11(i) (“Performance Awards”), subject to the limit in Section 4(b)
on shares covered by such grants.
          (2) Committee. Grants of Performance Awards to any Covered Employee
intended to qualify as “performance-based compensation” under Section 162(m)
(“Performance- Based Compensation”) shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be deemed to
be references to such Committee or subcommittee. “Covered Employee” shall mean
any person who is a “covered employee” under Section 162(m)(3) of the Code.
          (3) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following:
     (A) earnings before interest, taxes, depreciation and/or amortization,
     (B) earnings before operating income or profit,
     (C) operating efficiencies,
     (D) return on equity, assets, capital, capital employed, or investment,
     (E) after tax operating income,
     (F) net income,
     (G) earnings or book value per share,
     (H) cash flow(s),
     (I) total sales or revenues or sales or revenues per employee,
     (J) production (separate work units or SWUs),
     (K) stock price or total stockholder return,
     (L) dividends,
     (M) strategic business objectives, consisting of one or more objectives
based on meeting specified cost targets, business expansion goals, and goals
relating to acquisitions or divestitures, or

- 15 -



--------------------------------------------------------------------------------



 



     (N) except in the case of a Covered Employee, any other performance
criteria established by the Committee, and may be absolute in their terms or
measured against or in relationship to other companies comparably, similarly or
otherwise situated.
Such performance measures may be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, and (v) charges for restructuring
and rationalization programs. Such performance measures: (i) may vary by
Participant and may be different for different Awards; (ii) may be particular to
a Participant or the department, branch, line of business, subsidiary, division,
operating unit, or other unit in which the Participant works and may cover such
period as may be specified by the Committee; and (iii) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.
          (4) Adjustments. Notwithstanding any provision of the Plan, with
respect to any Performance Award that is intended to qualify as
Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the cash or number of Shares payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance measures
except in the case of the death or disability of the Participant or a change in
control of the Company.
          (5) Other. The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation.
12. Miscellaneous
     (a) No Right To Employment or Other Status. No person shall have any claim
or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
     (b) No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
     (c) Effective Date and Term of Plan. The Plan shall become effective on the
date the Plan is approved by the Company’s stockholders (the “Effective Date”).
No Awards shall be granted under the Plan after the expiration of 10 years from
the Effective Date, but Awards previously granted may extend beyond that date.

- 16 -



--------------------------------------------------------------------------------



 



     (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); (ii) no
amendment that would require stockholder approval under the rules of American
Stock Exchange (“AMEX”) may be made effective unless and until such amendment
shall have been approved by the Company’s stockholders; and (iii) if the AMEX
amends its corporate governance rules so that such rules no longer require
stockholder approval of “material amendments” to equity compensation plans,
then, from and after the effective date of such amendment to the AMEX rules, no
amendment to the Plan (A) materially increasing the number of shares authorized
under the Plan (other than pursuant to Section 4(c) or 10), (B) expanding the
types of Awards that may be granted under the Plan, or (C) materially expanding
the class of participants eligible to participate in the Plan shall be effective
unless stockholder approval is obtained. In addition, if at any time the
approval of the Company’s stockholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 12(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment does not materially and adversely affect the rights of
Participants under the Plan. No Award shall be made that is conditioned upon
stockholder approval of any amendment to the Plan.
     (e) Compliance with Code Section 409A. No Award shall provide for deferral
of compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant or
for any action taken by the Board.
     (f) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

- 17 -